Exhibit 10.2

 

PERFORMANCE GUARANTY
AND
PARENT UNDERTAKING AGREEMENT

 

This PERFORMANCE GUARANTY AND PARENT UNDERTAKING AGREEMENT, dated as of
December 20, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, this “Performance Guaranty”), is made by UNITED STATES CELLULAR
CORPORATION, a corporation organized under the laws of the State of Delaware, as
guarantor (the “Performance Guarantor”) in favor of each Guaranteed Party (as
defined below).

 

PRELIMINARY STATEMENTS:

 

(1)                                 USCC EIP LLC (the “Seller”), as purchaser
and certain originators (the “Originators”), as sellers, have entered into that
certain Receivables Sale Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Sale Agreement”), dated
as of March 17, 2017, pursuant to which the Originators have sold, and will from
time to time sell, Receivables and Related Rights and other related collateral
to the Seller.

 

(2)                                 USCC Receivables Funding LLC (the
“Transferor”), as purchaser and the Seller, as seller, have entered into that
certain Receivables Purchase Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Purchase Agreement”),
dated as of December 20, 2017, pursuant to which the Seller has sold, and will
from time to time sell, Receivables and Related Rights and other related
collateral to the Transferor.

 

(3)                                 The Transferor, USCC Services, LLC (“USCC
Services”), as servicer (in such capacity, the “Servicer”) and custodian, and
USCC Master Note Trust (the “Issuer”) have entered into that certain Transfer
and Servicing Agreement, dated as of December 20, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Transfer and
Servicing Agreement”), pursuant to which the Transferor has transferred, and
will from time to time transfer, Receivables and Related Rights and other
related assets to the Trust, and the Servicer has agreed to service the
Receivables and perform certain other obligations in connection therewith.

 

(4)                                 The Issuer and U.S. Bank National
Association, not in its individual capacity, but solely as indenture trustee (in
such capacity, the “Indenture Trustee”), have entered into that certain Master
Indenture, dated as of December 20, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Indenture”), pursuant to which the
Trust may issue Notes on the date hereof and from time to time hereafter.

 

(5)                                 The Trust, the Servicer, and the Indenture
Trustee have entered into that certain Series 2017-VFN Indenture Supplement,
dated as of December 20, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Series 2017-VFN Supplement”) to provide for,
among other things, the creation and issuance of $200,000,000 maximum aggregate
principal amount of Series 2017-VFN Floating Rate Asset Backed Notes (the
“Series 2017-VFN Notes”) in accordance with Article II of the Indenture.

 

--------------------------------------------------------------------------------


 

(6)                                 The Transferor, the Issuer, the Servicer,
the Performance Guarantor, the Owners (as defined in the Series 2017-VFN Note
Purchase Agreement) from time to time party thereto, the Managing Agents (as
defined in the Series 2017-VFN Note Purchase Agreement) from time to time party
thereto, and Royal Bank of Canada, as administrative agent (the
“Administrative Agent”) have entered into that certain Series 2017-VFN Note
Purchase Agreement, dated as of December 20, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Series 2017-VFN Note
Purchase Agreement”), pursuant to which the Owners have agreed to acquire and
fund the Series 2017-VFN Notes and perform certain other obligations in
connection therewith and the Transferor and the Servicer have agreed to perform
certain obligations in connection therewith.

 

(7)                                 The Issuer and USCC Services, in its
capacity as administrator (in such capacity, the “Administrator”) have entered
into that certain Administration Agreement, dated as of December 20, 2017 (the
“Administration Agreement”), pursuant to which the Issuer has appointed the
Administrator to perform certain duties in connection with (i) the Notes issued
pursuant to the Indenture from time to time, (ii) the Collateral and (iii) the
Equity Certificate, and to provide such additional services consistent with the
terms of this Administration Agreement and the Transaction Documents as the
Issuer and the Owner Trustee may from time to time request.

 

(8)                                 The Originators, the Seller, and the
Transferor are Subsidiaries of the Performance Guarantor.

 

(9)                                 As a condition to the obligations pursuant
to the Series 2017-VFN Note Purchase Agreement, the Performance Guarantor has
agreed to provide this Performance Guaranty.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Performance Guarantor hereby agrees as follows:

 

Section 1.                                           DEFINITIONS.

 

Capitalized terms used, but not otherwise defined herein shall have the
respective meanings assigned thereto in Annex A to the Indenture (as defined
below) or, if not defined therein, in the Series 2017-VFN Note Purchase
Agreement, or if not defined therein, in the other Transaction Documents (as
defined in Annex A to the Indenture).

 

“Guaranteed Documents” means the Transaction Documents to which any Guaranty
Party is a party and each other document identified by the Performance Guarantor
(in its sole discretion) in writing as a Guaranteed Document.

 

“Guaranteed Obligations” means, collectively, (i) all covenants, agreements,
terms, and conditions to be performed and observed by the Originators under and
pursuant to the Receivables Sale Agreement, (ii) all covenants, agreements,
terms, conditions and indemnities to be performed and observed by the Seller
under and pursuant to each of the Receivables Sale Agreement and the Receivables
Purchase Agreement and each other document executed and delivered by the Seller
pursuant to the Receivables Sale Agreement and the Receivables

 

2

--------------------------------------------------------------------------------


 

Purchase Agreement, respectively, including, without limitation, the full and
punctual payment of all sums which are or may become due and owing by the Seller
under each of the Receivables Sale Agreement and the Receivables Purchase
Agreement, whether for fees, expenses (including reasonable counsel fees),
indemnified amounts or otherwise, whether upon any termination or for any other
reason, (iii) all covenants, agreements, terms, conditions and indemnities to be
performed and observed by the Administrator under and pursuant to the
Administration Agreement, and each Transaction Document and each other document
executed and delivered by the Administrator in its capacity as administrator for
the Issuer, respectively, including, without limitation, the full and punctual
payment of all sums which are or may become due and owing by the Administrator
under the Administration Agreement, whether for fees, expenses (including
reasonable counsel fees), indemnified amounts or otherwise, whether upon any
termination or for any other reason, and (iv) all obligations of (1) USCC
Services under and pursuant to each of the Transfer and Servicing Agreement, the
Administration Agreement, the Indenture, the Series 2017-VFN Supplement and the
Series 2017-VFN Note Purchase Agreement and each other document executed and
delivered by the Servicer pursuant to the Transfer and Servicing Agreement, the
Administration Agreement, the Indenture, the Series 2017-VFN Supplement and the
Series 2017-VFN Note Purchase Agreement, respectively, including, without
limitation, the full and punctual payment of all sums which are or may become
due and owing by the Servicer under the each of the Transfer and Servicing
Agreement, the Administration Agreement, the Indenture, the Series 2017-VFN
Supplement and the Series 2017-VFN Note Purchase Agreement, whether for fees,
expenses (including reasonable counsel fees), indemnified amounts or otherwise,
whether upon any termination or for any other reason or (2) which arise pursuant
to Article VII of the Transfer and Servicing Agreement as a result of its
termination or replacement as Servicer.

 

“Guaranteed Party” means the Owners, the Managing Agents, and the Administrative
Agent (on behalf of the Owners).

 

“Guaranty Party” means each of the Originators, the Seller, USCC Services (in
its individual capacity and as Servicer, Custodian and Administrator) and any
Successor Servicer which is an Affiliate of USCC Services.

 

Section 2.                                           UNCONDITIONAL GUARANTY OF
PERFORMANCE OF OBLIGATIONS.

 

(a)                                 The Performance Guarantor hereby
unconditionally and irrevocably guarantees to each of the Guaranteed Parties to
cause the due and punctual performance and observance of the Guaranteed
Obligations by the Guaranty Parties.  Without limiting or expanding the
foregoing, it is understood and agreed that the Guaranteed Obligations shall not
include, and the Performance Guarantor shall not guaranty or otherwise be liable
to any Person for (w) any losses, claims, damages, liabilities or expenses
(except to the extent the Guaranty Party would be liable to any such Guaranteed
Party under a Guaranteed Document for such losses, claims, damages, liabilities
or expenses), (x) losses resulting from the performance or collectibility of the
Receivables on account of insolvency, bankruptcy or lack of creditworthiness of
the obligors, (y) the non-payment or late payment of any Receivable by the
obligor thereof, or (z) any act, inaction, obligation or liability of any Person
other than a Guaranty Party or the failure to fully and punctually pay, perform
or comply with any of the terms, covenants, conditions, agreements,

 

3

--------------------------------------------------------------------------------


 

undertakings and obligations on the part of such Person to be paid, performed or
complied with by it under any of the Transaction Documents, this Performance
Guaranty or otherwise.  The Performance Guarantor shall be liable for the
payment of all reasonable costs and expenses paid or incurred by a Guaranteed
Party in connection with the collection of all or part of the Guaranteed
Obligations from the Performance Guarantor to the extent such costs and expenses
are not paid to the Guaranteed Party under the related Guaranteed Document.

 

(b)                                 In connection with each representation,
warranty and covenant made by the Seller pursuant to Articles IV and V of the
Receivables Purchase Agreement with respect to the Receivables (and Related
Rights):

 

(i)                                           the Performance Guarantor hereby
makes each such representation, warranty and covenant on behalf of each
Originator that sells Receivables (and Related Rights) to the Seller pursuant to
the Receivables Sale Agreement and guarantees the obligations of each such
Originator in connection with any breach thereof or remedy relating thereto; and

 

(ii)                                  the Performance Guarantor hereby makes
each such representation, warranty and covenant on behalf of the Seller and
guarantees the obligations of the Seller in connection with any breach thereof
or remedy relating thereto, including but not limited to the repurchase and
reassignment provisions of Article VII thereof

 

Section 3.                                           VALIDITY OF OBLIGATIONS.

 

The Performance Guarantor agrees that its obligations under this Agreement shall
be absolute and unconditional, irrespective of (i) the validity, enforceability,
disaffirmance, settlement or compromise (by any Person other than one of the
Guaranteed Parties, including a trustee in bankruptcy) of the Guaranteed
Obligations due to the inability of a Guaranty Party to pay or perform such
obligation, (ii) the absence of any attempt to collect the Guaranteed
Obligations from a Guaranty Party, (iii) any change of the time, manner or place
of performance or payment, or any other term of any of the Guaranteed
Obligations, (iv) any law, regulation or order of any jurisdiction affecting any
terms of any of the Guaranteed Obligations or rights of the Guaranteed Parties
with respect hereto due to the inability of a Guaranty Party to pay or perform
such obligation (including any estimation, reduction or valuation of the
Guaranteed Obligations made in connection with any proceedings involving a
Guaranty Party or the Performance Guarantor filed under the Federal Bankruptcy
Code, whether pursuant to Section 502 of the Federal Bankruptcy Code or any
other Section thereof), and (v) any other circumstance that would otherwise
constitute a legal or equitable discharge or defense of a guarantor.  The
Performance Guarantor further agrees that, to the extent that a Guaranty Party
on its own behalf pursuant to the Transaction Document, makes a payment or
payments to the Guaranteed Parties in respect of the Guaranteed Obligations
which payment or payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
its estate, trustee, receiver or any other party, under any bankruptcy law,
state or federal law, common law or equitable cause, then to the extent of such
payment or repayment, the Guaranteed Obligations or part thereof that has been
paid, reduced or satisfied by such amount

 

4

--------------------------------------------------------------------------------


 

shall be reinstated and continue in full force and effect as of the date such
initial payment, reduction or satisfaction occurred. The Performance Guarantor
waives all set-offs and counterclaims and all presentments, demands for
performance, notices of dishonor and notices. After all of the Guaranteed
Obligations have been performed or satisfied in full, the Performance Guarantor
shall be subrogated to the rights and remedies of the Guaranteed Parties with
respect to any Guaranty Party. The Performance Guarantor agrees that its
obligations under this Performance Guaranty shall be irrevocable.

 

Section 4.                                           REPRESENTATIONS AND
WARRANTIES OF THE PERFORMANCE GUARANTOR.

 

The Performance Guarantor hereby represents and warrants to the Guaranteed
Parties as of the Initial Closing Date, the Initial Addition Date, each
subsequent Closing Date and on each Addition Date that:

 

(a)                                 Organization and Good Standing.  It is a
duly organized and validly existing corporation in good standing under the laws
of the State of Delaware, with the power and authority under its organizational
documents and under the laws of Delaware to own its properties and to conduct
its business as such properties are currently owned and such business is
presently conducted and to execute, deliver and perform its obligations under
this Performance Guaranty and the Series 2017-VFN Note Purchase Agreement.

 

(b)                                 Licenses and Approvals.  It is duly
qualified to do business and is in good standing as a foreign corporation (or is
exempt from such requirements) and has obtained all necessary licenses and
approvals in order to be able to execute, deliver and perform its obligations
under this Performance Guaranty and the Series 2017-VFN Note Purchase Agreement,
in each jurisdiction in which the conduct of its business requires such
qualification, except where the failure to do so would not have a Material
Adverse Effect.

 

(c)                                  Power and Authority.  It has the power and
authority to execute and deliver this Performance Guaranty and to perform its
obligations hereunder and thereunder; and the execution, delivery and
performance of this Performance Guaranty and the Series 2017-VFN Note Purchase
Agreement, and the consummation by it of the transactions provided for or
contemplated thereby, have been duly authorized by it by all necessary corporate
action.

 

(d)                                 Binding Obligation.  Each of this
Performance Guaranty and the Series 2017-VFN Note Purchase Agreement constitutes
the legal, valid and binding obligations of it, enforceable against it in
accordance with their respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and to general
principles of equity, whether applied in a proceeding in equity or at law.

 

(e)                                  No Violation.  The execution and delivery
of this Performance Guaranty and the Series 2017-VFN Note Purchase Agreement,
the performance of the transactions contemplated by this Performance Guaranty
and the Series 2017-VFN Note Purchase Agreement, and the fulfillment of the
terms of this Performance Guaranty and the Series

 

5

--------------------------------------------------------------------------------


 

2017-VFN Note Purchase Agreement by it, will not conflict with, result in any
breach of any of the terms or provisions of or constitute (with or without
notice or lapse of time or both) a default under, its organizational documents
or any indenture, agreement, mortgage, deed of trust or other instrument to
which it is a party or by which it or its properties is bound, or violate any
material Requirements of Law applicable to it.

 

(f)                                   No Proceedings.  There are no actions,
suits, proceedings or investigations pending, or to its knowledge threatened,
against it before any court, arbitrator or Governmental Authority having
jurisdiction over it: (i) asserting the invalidity of this Performance Guaranty
or the Series 2017-VFN Note Purchase Agreement; (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Performance Guaranty; or (iii) seeking any determination or
ruling that would have a Material Adverse Effect.  It is not in default with
respect to any order, judgment or decree of any court, arbitrator or
Governmental Authority.

 

(g)                                  No Consents.  No consent, license,
approval, registration, authorization or declaration of or with any Governmental
Authority or other Person is necessary in connection with the execution of
delivery of this Performance Guaranty or the Series 2017-VFN Note Purchase
Agreement, or performance of the transactions contemplated hereby or thereby,
that has not already been obtained except where the failure to so obtain would
not have a material adverse effect on the ability of the Performance Guarantor
to perform its obligations hereunder.

 

(h)                                 Financial Statements.  (i) The audited
consolidated balance sheet of the Performance Guarantor and its consolidated
subsidiaries as of December 31, 2016 and the related consolidated statements of
income and cash flows for the fiscal year then ended, delivered to the
Administrative Agent on or prior to the Initial Closing Date, fairly present, in
conformity with GAAP, the consolidated financial position of the Performance
Guarantor and its consolidated subsidiaries as of such date and their
consolidated results of operations and cash flows for such fiscal year; and
(ii) the unaudited consolidated balance sheet of the Performance Guarantor and
its consolidated subsidiaries as of September 30, 2017 and the related unaudited
consolidated statements of income and cash flows for the three months and nine
months then ended, delivered to the Administrative Agent on or prior to the
Initial Closing Date, fairly present in all material respects, in conformity
with GAAP applied on a basis consistent with the financial statements referred
to in clause (i) above (except as described in the notes thereto), the financial
position of the Performance Guarantor and its consolidated subsidiaries as of
such date and their consolidated results of operations and cash flows for such
three month period (subject to normal year-end adjustments).

 

(i)                                     ERISA.  (i) Each member of the ERISA
Group has fulfilled its obligations under the minimum funding standards of ERISA
and the Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Code with
respect to each Plan, and (ii) no ERISA Event has occurred.

 

(j)                                    Anti-Money Laundering.  The Performance
Guarantor warrants that it is acting on its own behalf with respect to all
matters associated with this Performance Guaranty and the Series 2017-VFN Note
Purchase Agreement.  The Performance Guarantor undertakes to

 

6

--------------------------------------------------------------------------------


 

provide each Managing Agent and Owner, upon its reasonable request, with all
information and documents which such Managing Agent or Owner requires in order
to comply with its obligations under all applicable anti-money laundering laws.

 

(k)                                 Regulation RR.  The Performance Guarantor,
as sponsor, is the appropriate entity to comply with all requirements imposed on
the sponsor of a securitization transaction in accordance with the final
rules contained in Regulation RR, 17 C.F.R. §246.1, et seq. (the “Credit Risk
Retention Rules”) implementing the credit risk retention requirements of
Section 15G of the Exchange Act, in each case directly or (to the extent
permitted by the Credit Risk Retention Rules) through one or more wholly-owned
affiliates (as defined in the Credit Risk Retention Rules, each a “Wholly-Owned
Affiliate”).  The Performance Guarantor or one or more of its Wholly-Owned
Affiliates (which will initially be the Transferor) complies in all material
respects with the Credit Risk Retention Rules and satisfies the Credit Risk
Retention Rules by maintaining a “seller’s interest” (as defined in the Credit
Risk Retention Rules) in the Issuer of not less than five percent (5%) of the
aggregate unpaid principal balance of all outstanding investor “ABS interests”
(as defined in the Credit Risk Retention Rules) of the Issuer, determined in
accordance with the Credit Risk Retention Rules, without any impermissible
transfer, hedging or financing of such retained interest.

 

(l)                                     Ownership of the Transferor.  It owns of
record all of the issued and outstanding membership interests of the Transferor,
all of which have been validly issued, are fully paid and nonassessable and are
owned free and clear of all Liens, warrants, options and rights to purchase.

 

Section 5.                                           REPRESENTATIONS AND
WARRANTIES WITH RESPECT TO THE ORIGINATORS

 

The Performance Guarantor hereby represents and warrants to the Guaranteed
Parties as of the Initial Closing Date, the Initial Addition Date, each
subsequent Closing Date and on each Addition Date that:

 

(a)                                 Due Qualification.  Each Originator is duly
qualified to do business as a foreign company and is in good standing in each
jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify could reasonably be expected to have a material adverse
effect on the business, properties, assets, or condition (financial or
otherwise) of the Seller, any such Originator or the Transferor, or the Seller’s
or such Originator’s ability to perform its respective duties under the
Receivables Sale Agreement, the Receivables Purchase Agreement and the other
Transaction Documents to which it is a party, as applicable.

 

(b)                                 Licensing.  Each Originator is properly
licensed in each jurisdiction to the extent required by the laws of such
jurisdiction in order to originate, acquire or own the Receivables and to sell
the Receivables as contemplated by the Receivables Sale Agreement.

 

(c)                                  Authorization; Binding Obligation.  Each
Originator has the power and authority to make, execute, deliver and perform the
Receivables Sale Agreement and all of the

 

7

--------------------------------------------------------------------------------


 

transactions contemplated under the Receivables Sale Agreement, and has taken
all necessary limited liability company or corporate action, as applicable, to
authorize the execution, delivery and performance of the Receivables Sale
Agreement.  The Receivables Sale Agreement has been duly executed and delivered
by each such Originator, as applicable, and constitutes the legal, valid and
binding obligation of the each such Originator, enforceable in accordance with
its terms, except as enforcement of such terms may be limited by applicable
Insolvency Laws, any applicable law imposing limitations upon, or otherwise
affecting, the availability or enforcement of rights to indemnification
hereunder, and by the availability of equitable remedies.

 

(d)                                 All Consents.  All authorizations, consents,
orders or approvals of or registrations or declarations with any Governmental
Authority required to be obtained, effected or given by each Originator in
connection with the execution and delivery by each Originator of the Receivables
Sale Agreement and the performance of the transactions contemplated by the
Receivables Sale Agreement by each such Originator have been duly obtained,
effected or given and are in full force and effect, except for those which the
failure to obtain would not have a material adverse effect on the Receivables
Sale Agreement or the transactions contemplated thereby or under the Transaction
Documents or on the ability of any such Originator to perform its obligations
under the Receivables Sale Agreement.

 

(e)                                  No Violations.  Each Originator’s
execution, delivery and performance of the Receivables Sale Agreement will not
violate any material provision of any existing law or regulation or any order or
decree of any court or the certificate of formation, certificate of
incorporation, bylaws or limited liability company agreement, as applicable, of
any such Originator, as applicable, or constitute a material breach of any
mortgage, indenture, contract or other agreement to which any such Originator is
a party or by which it or any of its properties may be bound.

 

(f)                                   No Conflict.  The execution and delivery
by each Originator of the Receivables Sale Agreement and the performance by each
Originator of the transactions contemplated by the Receivables Sale Agreement
and the fulfillment by each Originator of the terms thereof applicable to each
such Originator, as applicable, will not conflict with or violate any
organizational documents or by-laws applicable such Originator, or conflict
with, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under, any material
indenture, contract, agreement, mortgage, deed of trust or other instrument to
which such Originator, as applicable, is a party or by which it or its
properties are bound (other than violations of such laws, regulations, orders,
decrees, mortgages, indentures, contracts and other agreements which do not
affect the legality, validity or enforceability of any of such agreements or the
Receivables and which, individually or in the aggregate, would not have a
material adverse effect on any Originator or the transactions contemplated by,
or its ability to perform its obligations under, the Receivables Sale
Agreement).

 

(g)                                  No Proceedings.  There are no Proceedings
or investigations pending or, to the best knowledge of the Performance
Guarantor, threatened, against any Originator before any Governmental Authority
(i) asserting the invalidity of the Receivables Sale Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by the
Receivables Sale Agreement, (iii) seeking any determination or ruling that, in
the reasonable

 

8

--------------------------------------------------------------------------------


 

judgment of such Originator, would materially and adversely affect the
performance by such Originator of its respective obligations under the
Receivables Sale Agreement, or (iv) seeking any determination or ruling that
would materially and adversely affect the validity or enforceability of the
Receivables Sale Agreement which, in each case, if adversely determined would be
reasonably likely to result in a material adverse effect on the transactions
contemplated by, or such Originator’s ability to perform its respective
obligations under, the Receivables Sale Agreement.

 

(h)                                 Insolvency.  No Insolvency Event with
respect to any Originator has occurred and each transfer of the Receivables and
the related Purchased Assets by each Originator to the Seller, and by the Seller
to the Purchaser, has not been made in contemplation of the occurrence thereof.

 

Section 6.                                           COVENANTS

 

The Performance Guarantor covenants and agrees through the Series 2017 VFN
Stated Maturity Date, that:

 

(a)                                 Performance by Originators.  It will cause
the Originators and the Seller to perform and observe for the benefit of the
Owners each of the covenants and agreements required to be performed or observed
by the Seller in the Transaction Documents to which it is a party.

 

(b)                                 Compliance with Requirements of Law.  It
shall cause (i) the Seller and each Originator to duly satisfy all obligations
on its part to be fulfilled under or in connection with the Trust Assets and the
related Receivables; (ii) each Originator, the Seller, the Servicer and the
Transferor to maintain in effect all material qualifications required under
applicable Requirements of Law in order for the Servicer to properly service the
Trust Assets and the related Receivables; and (iii) each such entity to comply
in all material respects with all other applicable Requirements of Law in
connection with the Servicer’s servicing of the Trust Assets and the related
Receivables.

 

(c)                                  Limitation on Transactions with the
Transferor and the Issuer.  It will not, and shall cause the Seller and the
Originators not to, enter into, or be a party to any transaction with the
Transferor or the Issuer, except for (i) the transactions contemplated by the
Transaction Documents; (ii) capital contributions by USCC Services to the
Transferor which are in compliance with the Transaction Documents; and (iii) to
the extent not otherwise prohibited under the Transaction Documents, other
transactions in the nature of employment contracts and directors’ fees, upon
fair and reasonable terms materially no less favorable to the Transferor or the
Issuer than would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate.

 

(d)                                 Risk Retention Requirement.  The Performance
Guarantor, as sponsor, will cause the Transferor to comply with its obligations
under Section 4.04 of the Transfer and Servicing Agreement.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Compliance with Covenants.  It will perform
and observe for the benefit of the Owners each of the covenants and agreements
required to be performed or observed by it in this Performance Guaranty and the
Series 2017-VFN Note Purchase Agreement (and, to the extent applicable, under
the Transaction Documents).

 

(f)                                   Financial Reporting.  It shall furnish to
the Administrative Agent and each Managing Agent, as soon as practicable after
the issuance, sending or filing thereof, but in no event any later than 30 days
after sending copies of all proxy statements, financial statements, reports and
other communications which the Performance Guarantor sends to its security
holders generally, and if the Performance Guarantor is required to file reports
with the Commission pursuant to the Securities Exchange Act of 1934, as amended,
copies of all regular, periodic and special reports which the Performance
Guarantor files with the Commission or with any securities exchange on
Form 10-K, 10-Q, 8-K or any successor form thereto; provided, that the
requirements of this Section 4.8(b) may be satisfied by the timely filing of any
such report with the Commission if such report is available via EDGAR or the
Performance Guarantor’s website.

 

(g)                                  Reporting.  The Performance Guarantor will
maintain a system of accounting established and administered in accordance with
GAAP, and furnish or cause to be furnished to the Administrative Agent, each
Managing Agent and the Indenture Trustee (which shall make such information
available to the Noteholders) and each Managing Agent:

 

(i)                                     within 120 days after the close of each
of its fiscal years, audited financial statements (which shall include balance
sheets, statements of income and retained earnings and a statement of cash
flows) of the Performance Guarantor and its consolidated subsidiaries for such
fiscal year, and copies of all reports and management letters, if any, from the
independent certified public accountants to the Performance Guarantor, all
certified by the chief financial officer of the Performance Guarantor; provided,
that the requirements of this clause (i) may be satisfied by the timely filing
of any such report with the Commission if such report is available via EDGAR or
the Performance Guarantor’s website;

 

(ii)                                  within 60 days after the close of the
first three (3) quarterly periods of each of its respective fiscal years,
balance sheets of the Performance Guarantor and its consolidated subsidiaries,
as at the close of each such period and statements of income and retained
earnings and a statement of cash flows for the Performance Guarantor for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by the chief financial officer of the Performance Guarantor; provided,
that the requirements of this clause (ii) may be satisfied by the timely filing
of any such report with the Commission if such report is available via EDGAR or
the Performance Guarantor’s website; and

 

(iii)                               promptly, from time to time, such other
information, documents, records or reports relating to the condition or
operations, financial or otherwise, of the Performance Guarantor as any Managing
Agent may from time to time reasonably request.

 

10

--------------------------------------------------------------------------------


 

(h)                                 Notices.  It will notify each Managing Agent
in writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, such written notice shall be
accompanied by a statement of the chief financial officer or chief accounting
officer of the Performance Guarantor describing the steps, if any, being taken
with respect thereto:

 

(i)                                     any Asset Base Deficiency, Default,
Event of Default, Amortization Event, Potential Amortization Event, Servicer
Default or Potential Servicer Default, and in any event within five (5) days;

 

(ii)                                  the institution of any litigation,
investigation, arbitration proceeding or governmental proceeding against the
Performance Guarantor or any of its subsidiaries which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
the entry of any judgment or decree against the Performance Guarantor or any of
its subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, and in any event within ten
(10) Business Days; and

 

(iii)                               any material adverse change in the business,
operations or financial condition of the Performance Guarantor which reasonably
could have a material adverse effect on the ability of the Performance Guarantor
to perform its obligations under this Performance Guaranty or the Transaction
Documents.

 

(i)                                     Maintain Existence.  It will preserve
and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a corporation in each jurisdiction where its business is conducted and which
requires such qualification, and will maintain all requisite authority to
conduct its business in each jurisdiction in which its business requires such
authority.

 

(j)                                    Compliance with Requirements of Law.  It
shall duly satisfy all obligations on its part to be fulfilled under or in
connection with the Transaction Documents and this Performance Guaranty, will
maintain in effect all material qualifications required under applicable
Requirements of Law in order to conduct its business and will comply in all
material respects with all other applicable Requirements of Law in connection
with the Transaction Documents and this Performance Guaranty.

 

(k)                                 Fulfillment of Obligations.  It will duly
observe and perform, or cause to be observed or performed, all material
obligations and undertakings on its part to be observed and performed under this
Performance Guaranty and the Transaction Documents, and will do nothing to
materially impair the rights, title and interest of the Indenture Trustee, the
Administrative Agent, any Managing Agent or any Owner in and to the Collateral.

 

(l)                                     ERISA Reporting and Covenant.

 

(i)                                     Promptly upon becoming aware of the
occurrence of any ERISA Event which together with all other ERISA Events
occurring within the prior

 

11

--------------------------------------------------------------------------------


 

twelve (12) months could reasonably be expected to involve a payment of money by
or an aggregate liability of any member of the ERISA Group or any combination of
such entities in excess of $10,000,000, the Performance Guarantor shall give the
Administrative Agent and each Managing Agent a written notice specifying the
nature thereof, what action the Performance Guarantor or any member of the ERISA
Group has taken and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto.

 

(ii)                                  Promptly upon receipt thereof, the
Performance Guarantor shall furnish to the Administrative Agent and each
Managing Agent copies of (x) all notices received by any member of the ERISA
Group of the PBGC’s intent to terminate any Plan or to have a trustee appointed
to administer any Plan; (y) all notices received by any member of the ERISA
Group from the sponsor of a Multiemployer Plan pursuant to Section 4202 of ERISA
involving an aggregate withdrawal liability of such member of any other member
or members of the ERISA Group in excess of $10,000,000; and (z) all funding
waiver requests filed by any member of the ERISA Group with the Internal Revenue
Service with respect to any Plan.

 

(iii)                               The Performance Guarantor shall not permit
any event or condition which is described in the definition of ERISA Event to
occur or exist with respect to any Plan or Multiemployer Plan if such event or
condition, together with all other events or conditions described in the
definition of ERISA Event occurring within the prior twelve (12) months,
involves the payment of money by or an incurrence of liability of the
Performance Guarantor or any member of the ERISA Group in an aggregate amount
that would have a Material Adverse Effect on the Performance Guarantor or the
Issuer.

 

(m)                             Ratings of Commercial Paper Notes.  To the
extent that any rating provided with respect to a Conduit Purchaser’s Commercial
Paper Notes by any rating agency is conditional upon the furnishing of documents
or the taking of any other action by the Performance Guarantor, then such party,
as applicable, shall take all reasonable actions to furnish such documents and
take any such other action.

 

(n)                                 Information from the Performance Guarantor. 
So long as any Series 2017-VFN Notes remain outstanding, the Performance
Guarantor (for itself and on behalf of the Seller and the Originators) will
furnish to the Administrative Agent and each Managing Agent:

 

(i)                                     a copy of each certificate, opinion,
report, statement, notice or other communication (other than investment
instructions) furnished by or on behalf of such party to the Indenture Trustee
or any Rating Agency under the Indenture or the Series 2017-VFN Supplement or
any other Transaction Document, concurrently therewith, and promptly after
receipt thereof, a copy of each notice, demand or other communication received
by or on behalf of such party under the Indenture or the Series 2017-VFN
Supplement; and

 

12

--------------------------------------------------------------------------------


 

(ii)                                  such other information (including
non-financial information), documents, records or reports reasonably related to
the Transaction Documents or the transactions contemplated thereby and
respecting the Issuer, the Receivables, the Transferor, the Seller, the
Originators, the Performance Guarantor and the Servicer, as the Administrative
Agent, any Conduit Purchaser or any Managing Agent may from time to time
reasonably request.

 

(iii)                               promptly following the sending or filing
thereof, copies of all registration statements which the Transferor, the Seller,
the Performance Guarantor or the Servicer files with the Commission or any
national securities exchange in connection with the Issuer, the Indenture, the
Series 2017-VFN Supplement or any Series 2017-VFN Notes.

 

(o)                                 Amendments.  The Performance Guarantor will
not, and will cause the Seller, the Originators, the Servicer and the Transferor
not to, make, or permit any Person to make, any amendment, modification or
change to, or provide any waiver under the Transaction Documents except in
accordance with Section 7.1(c) of the Series 2017-VFN Note Purchase Agreement.

 

(p)                                 Revision of Eligibility Criteria.  The
Performance Guarantor agrees that it will not, and will cause its Affiliates not
to, modify, amend or delete any portion of the definition of Eligible
Institution, Eligible Investments, Eligible Receivable or Eligible Servicer,
except in accordance with the provisions of Section 7.1(c) of the
Series 2017-VFN Note Purchase Agreement.

 

(q)                                 Merger or Consolidation of, or Assumption,
of the Obligations of the Performance Guarantor.  Any Person (i) into which the
Performance Guarantor may be merged or consolidated, (ii) resulting from any
merger or consolidation to which the Performance Guarantor shall be a party,
(iii) that acquires by conveyance, transfer or lease substantially all of the
assets of the Performance Guarantor, or (iv) succeeding to the business of the
Performance Guarantor, which Person shall execute an agreement of assumption to
perform every obligation of the Performance Guarantor under this Performance
Guaranty, shall be the successor to the Performance Guarantor under this
Agreement without the execution or filing of any paper or any further act on the
part of any of the parties to this Agreement.  The Performance Guarantor shall
provide notice of any merger, consolidation, succession, conveyance or transfer
pursuant to this section to each Managing Agent.

 

(r)                                    Notwithstanding the foregoing, the
Performance Guarantor will not consolidate with or merge into any other Person
or convey or transfer its properties and assets substantially as an entirety to
any Person, unless:

 

(i)                                     the Person formed by such consolidation
or into which the Performance Guarantor is merged or the Person which acquires
by conveyance or transfer the properties and assets of the Performance Guarantor
substantially as an entirety shall be a Person organized and existing under the
laws of the United States of America or any State or the District of Columbia
and, if the Performance

 

13

--------------------------------------------------------------------------------


 

Guarantor is not the surviving Person, such Person shall assume, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, the performance of every covenant and obligation of the
Transferor or the Seller, as applicable, hereunder;

 

(ii)                                  immediately after giving effect to such
transaction, no representation or warranty made pursuant to Article III of the
Series 2017-VFN Note Purchase Agreement shall have been breached (for purposes
hereof, such representations and warranties shall speak as of the date of the
consummation of such transaction) and no Default, Event of Default, Amortization
Event, Potential Amortization Event, Servicer Default or Potential Servicer
Default shall have occurred; and

 

(iii)                               the Performance Guarantor has delivered to
the Administrative Agent and each Managing Agent an Officer’s Certificate
stating that such consolidation, merger, conveyance or transfer complies with
this Section 5(r), and that all conditions precedent herein provided for
relating to such transaction have been complied with, and an Opinion of Counsel
to the effect that the agreement referred to in Section 4.10(b)(iv) above is the
legal, valid and binding obligation of such successor Person enforceable against
such successor Person in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally from time to time in effect and except as such enforceability may be
limited by general principles of equity (whether considered in a suit at law or
in equity).

 

(s)                                   Separate Existence.  The Performance
Guarantor will take all reasonable steps (including, without limitation, all
steps necessary or that the Administrative Agent may from time to time
reasonably request) to maintain the Seller’s, the Transferor’s and the Issuer’s
identity as a separate legal entity from it and to make it manifest to third
parties that each of the Transferor and the Issuer is an entity with assets and
liabilities distinct from those of it and each of its other Affiliates.  Without
limiting the generality of the foregoing, the Performance Guarantor shall:

 

(i)                                     cause the board of directors or managers
of the Transferor to at all times have at least one (1) member of which is an
Independent Director;

 

(ii)                                  cause the Transferor to conduct its
affairs strictly in accordance with its limited liability company agreement and
to observe all necessary, appropriate and customary company formalities as a
distinct entity, and ensure that all company actions relating to (A) the
selection, maintenance or replacement of any Independent Director, (B) its
dissolution or liquidation or (C) the initiation of, participation in,
acquiescence in or consent to any bankruptcy, insolvency, reorganization or
similar proceeding of it are duly authorized by unanimous vote of its board of
directors or managers (including the Independent Directors);

 

14

--------------------------------------------------------------------------------


 

(iii)                               maintain its books and records separate from
those of the Transferor and the Issuer and maintain records of all intercompany
debits and credits and transfers of funds made by it on the Transferor’s or the
Issuer’s behalf;

 

(iv)                              except as otherwise contemplated under the
Transaction Documents, prevent the commingling of its funds or other assets with
those of the Transferor and the Issuer, and not maintain bank accounts or other
depository accounts to which the Transferor or the Issuer is an account party,
into which the Transferor or the Issuer makes deposits or from which the
Transferor or the Issuer has the power to make withdrawals except as otherwise
contemplated under the Transaction Documents with respect to the Issuer’s or the
Servicer’s administration of Collections on the Receivables;

 

(v)                                 not enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with the Transferor or
the Issuer which is on terms that are less favorable to it than those that might
be obtained in an arm’s length transaction at the time from Persons who are not
Affiliates and which is not evidenced by or pursuant to a written agreement;

 

(vi)                              not pay the operating expenses and liabilities
of the Transferor or the Issuer;

 

(vii)                           conduct its business separate and distinct from
the offices of, or any space occupied by, the Transferor or the Issuer and
allocate fairly with the Transferor and the Issuer any overhead, if relevant,
for shared office space or business facilities or equipment;

 

(viii)                        conduct its business and act solely in its own
name, through its own officials or representatives where relevant, and not hold
the Transferor or the Issuer out as a “division” or “part” of it (although
litigation may be filed with respect to the Collections in the name of the
Servicer);

 

(ix)                              have stationery and other business forms and a
telephone number separate from that of the Transferor or the Issuer;

 

(x)                                 cause any financial statements consolidated
with those of the Transferor or the Issuer to state that the Transferor’s and
Issuer’s business consists of the purchase of Receivables from it and that each
of the Transferor and the Issuer is a separate legal entity with its own
separate creditors who, in any liquidation of the Transferor or the Issuer, will
be entitled to be satisfied out of the Transferor or the Issuer’s assets prior
to any value in the Transferor or the Issuer becoming available to the
Transferor’s or the Issuer’s equity holders; and

 

(xi)                              take all other actions reasonably necessary on
its part to operate its business and perform its obligations under the
Transaction Documents in a manner consistent with the factual assumptions
described in the legal opinions with respect to non-consolidation and true sale
matters of Sidley Austin LLP delivered to the Indenture

 

15

--------------------------------------------------------------------------------


 

Trustee, the Administrative Agent and the Managing Agents pursuant to
Transaction Documents on the Initial Closing Date to the extent applicable to
it.

 

Section 7.                                           AMENDMENTS, ETC.

 

No amendment or waiver of any provision of this Performance Guaranty, and no
consent to any departure by the Performance Guarantor herefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Performance Guarantor and consented to in writing by all of the Guaranteed
Parties, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

Section 8.                                           ADDRESSES FOR NOTICES.

 

All notices and other communications provided for hereunder shall, unless
otherwise stated herein be in writing (including email and facsimile
communication) and shall be delivered or sent by email or facsimile, or by mail,
overnight mail or messenger, to the intended Person at the mailing address or
facsimile number of such Person set forth, with respect to the Performance
Guarantor, under its name on the signature pages hereof and, with respect to any
Guaranteed Party or any other Person, the address specified for such Person in
the Transaction Documents, or, in each case, at such other address, email
address or facsimile number as shall be designated by such Person in a written
notice to the other signatories hereto. All such notices and communications
shall be effective (i) if delivered by standard mail, overnight mail or
messenger, when received, and (ii) if transmitted by email or facsimile, when
sent, receipt confirmed by telephone or electronic means.

 

Section 9.                                           NO WAIVER; REMEDIES.

 

No failure on the part of any party hereto or beneficiary hereof to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 10.                                    NONPETITION.

 

Notwithstanding any prior termination of this Performance Guaranty, the
Performance Guarantor shall not, prior to the date that is one year and one day
after the Series 2017-VFN Note Purchase Agreement is no longer in effect,
acquiesce, petition or otherwise invoke or cause the Transferor to invoke the
process of any court or government authority for the purpose of commencing or
sustaining a case against the Transferor under any federal or state bankruptcy,
insolvency or similar law, or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or similar official of the Transferor or any
substantial portion of their property, or ordering the winding up or liquidation
of the affairs of the Transferor.

 

16

--------------------------------------------------------------------------------


 

Section 11.                                    TERMINATION.

 

The obligations of the Performance Guarantor hereunder for the benefit of any
Guaranteed Party shall terminate upon the payment in full of the payment
obligations owed to such Guaranteed Party under the Series 2017-VFN Note
Purchase Agreement, and this Performance Guaranty shall terminate in whole upon
the repayment in full of the payment obligations for all Guaranteed Parties
under the Series 2017-VFN Note Purchase Agreement.

 

Section 12.                                    THIRD PARTY BENEFICIARIES.

 

The Performance Guarantor hereby acknowledges and agrees that each of the
Guaranteed Parties is an express third party beneficiary of this Performance
Guaranty and each of the Guaranteed Parties is entitled to enforce the
provisions hereof.

 

Section 13.                                    FURTHER ASSURANCES.

 

The Performance Guarantor agrees that it will, promptly following request
therefor, furnish to the Guaranteed Parties (and their respective assigns), such
information regarding the operations, business affairs and financial condition
of the Performance Guarantor, or compliance with this Performance Guaranty, as
the Guaranteed Parties (and their respective assigns) may reasonably request. 
The Performance Guarantor also agrees to do all such things and execute all such
documents as the Guaranteed Parties (and their respective assigns) may
reasonably consider necessary or desirable to give full effect to this
Performance Guaranty and to perfect and preserve the rights and powers of the
Guaranteed Parties (and their respective assigns) hereunder.

 

Section 14.                                    SUCCESSORS AND ASSIGNS.

 

This Performance Guaranty shall be binding upon the Performance Guarantor, its
successors and permitted assigns, and shall inure to the benefit of and be
enforceable by the Guaranteed Parties and their respective successors and
permitted assigns.

 

Section 15.                                    GOVERNING LAW; JURISDICTION.

 

THIS PERFORMANCE GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICTS OF LAW
PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW). ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
PERFORMANCE GUARANTY MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND
DELIVERY OF THIS PERFORMANCE GUARANTY, EACH PARTY HERETO HEREBY CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.

 

Section 16.                                    CONSENT TO JURISDICTION.

 

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS PERFORMANCE GUARANTY MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FEDERAL
COURT SITTING IN THE

 

17

--------------------------------------------------------------------------------


 

SOUTHERN DISTRICT OF NEW YORK AND BY EXECUTION AND DELIVERY OF THIS PERFORMANCE
GUARANTY, THE PERFORMANCE GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE PERFORMANCE
GUARANTOR IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
PERFORMANCE GUARANTY OR ANY DOCUMENT RELATED HERETO. THE PERFORMANCE GUARANTOR
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

Section 17.                                    WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS PERFORMANCE GUARANTY OR THE
ACTIONS OF THE GUARANTEED PARTIES IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

Section 18.                                    COUNTERPARTS.

 

This Performance Guaranty may be executed by the parties in separate
counterparts, each of which when so executed and delivered shall be an original
but all such counterparts shall together constitute but one and the same
instrument.

 

[Signature pages follow]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Performance Guarantor has caused this Performance
Guaranty and Parent Undertaking Agreement to be duly executed and delivered by
its officer thereunto duly authorized as of the date first above written.

 

 

UNITED STATES CELLULAR CORPORATION,
as Performance Guarantor

 

 

 

 

 

By:

 

 

Name:

John M. Toomey

 

Title:

Authorized Person and Vice President and Assistant Treasurer of Telephone and
Data Systems, Inc.

 

 

 

 

 

By:

 

 

Name:

Steven T. Campbell

 

Title:

Executive Vice President — Finance, Chief Financial Officer and Treasurer

 

 

 

Notice Address:

 

 

 

United States Cellular Corporation

 

30 N. LaSalle, Suite 4000

 

Chicago, IL 60602

 

Attention: John M. Toomey

 

Telephone 312-592-5308

 

Facsimile: 608-830-5530

 

Email: John.Toomey@tdsinc.com

 

 

 

With copies to (which shall not constitute notice):

 

 

 

United States Cellular Corporation

 

8410 West Bryn Mawr Avenue

 

Chicago, IL 60631

 

Attention: Steven T. Campbell

 

Telephone: 773-399-4850

 

Facsimile: 773-399-8959

 

Email: steve.campbell@uscellular.com

 

 

 

Sidley Austin LLP

 

One S. Dearborn Street

 

Chicago, IL 60603

 

Attention: Stephen P. Fitzell, General Counsel

 

Telephone: 312-853-7379

 

Facsimile: 312-853-7036

 

Email: sfitzell@sidley.com

 

[Signature Page to Performance Guaranty and Parent Undertaking Agreement]

 

--------------------------------------------------------------------------------


 

Accepted as of the date hereof:

 

 

 

ROYAL BANK OF CANADA,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Performance Guaranty and Parent Undertaking Agreement]

 

--------------------------------------------------------------------------------